Case 2:20-cv-02167-PKH Document 50                 Filed 09/21/21 Page 1 of 9 PageID #: 606




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                FORT SMITH DIVISION

CHRISTOPHER THOMPSON                                                               PLAINTIFF

v.                                   No. 2:20-CV-02167

RAYMOND OTTMANN, in his individual                                                DEFENDANT
capacity
                          OPINION AND ORDER

       Before the Court is Defendant Raymond Ottmann’s motion (Doc. 44) for summary

judgment, brief (Doc. 45) in support, and statement of facts (Doc. 46). Plaintiff Christopher

Thompson filed a response (Doc. 48) in opposition and a statement of facts (Doc. 47). Defendant

filed a reply (Doc. 49). For the reasons set forth below, the motion will be GRANTED.

I.     Background

       This action arises out of Plaintiff’s employment with the University of Arkansas at Fort

Smith Police Department (“UAFS PD”). Defendant, a white man, currently serves as the Police

Chief of UAFS PD. Plaintiff, an African American man, began his career with the UAFS PD in

October of 2012. At the beginning of his career Plaintiff received favorable annual reviews;

however, beginning in 2014, Plaintiff began receiving less favorable performance reviews and in

2015 and 2016 Plaintiff received verbal warnings.

       Defendant was hired as the Police Chief in 2015. Plaintiff and Defendant did not have a

smooth working relationship, and Plaintiff alleges there were “several instances of

mistreatment/harassment.” (Doc. 47-1, p. 2, ¶ 15). On one occasion, Defendant made a comment

that Plaintiff looked like George Jefferson, an African American character from the 1970s and 80s

sitcoms All in the Family and The Jeffersons. Plaintiff alleges several other negative encounters

with Defendant. (Doc. 47-1, pp. 2–4, ¶¶ 16–39). According to Plaintiff, Defendant suggested



                                               1
Case 2:20-cv-02167-PKH Document 50                   Filed 09/21/21 Page 2 of 9 PageID #: 607




Plaintiff should attempt to get a job with the Fort Smith Police Department rather than remain with

UAFS PD. On one occasion, Plaintiff’s office was vandalized and Defendant did not respond to

Plaintiff’s department-wide email about the event. Defendant changed Plaintiff’s midnight shifts,

and then disciplined Plaintiff for failing to report for duty. Defendant gave other officers holidays

off and scheduled Plaintiff to cover their shifts but would not give Plaintiff any holidays off.

Defendant yelled and swore at Plaintiff. Defendant abandoned the previous testing process UAFS

PD used for promotions and promoted two officers, neither of whom was African American,

without testing. Defendant publicly suggested Plaintiff should resign and put Plaintiff on a six-

day schedule with fewer than 40 hours per week. Defendant refused to follow up on Plaintiff’s

report of being targeted with a green laser on a night shift. Defendant refused to place newer

officers on the night shift despite Plaintiff’s requests to move to shifts that would allow him to

spend time with his children and schooling. Defendant also yelled at Plaintiff for failing to do

another employee’s job and made Plaintiff stay after his shift to complete the task. Of the facts

identified by Plaintiff, the “George Jefferson” reference is the only interaction between Plaintiff

and Defendant that directly addressed Plaintiff’s race.

       On August 24, 2017, Plaintiff responded to a call reporting an intoxicated man in a campus

dormitory who had been throwing up, had passed out, and was foaming at the mouth. When

Plaintiff arrived at the scene, he met with the two female students and the resident assistant who

made the report. Plaintiff crossed the threshold of the room where the young man was lying on

the floor with no shirt and was “squirming around and moaning.” (Doc. 44-3). Plaintiff conducted

a visual inspection of the intoxicated man, believed him to be in no true danger, and left him lying

on the ground while Plaintiff questioned the women who were present. The questioning took

approximately twenty minutes. During this time Plaintiff did not render any aid to the intoxicated



                                                 2
Case 2:20-cv-02167-PKH Document 50                       Filed 09/21/21 Page 3 of 9 PageID #: 608




man, and at one point one of the women entered the room to try to reposition the intoxicated man

to keep him off his back and prevent him from choking. According to the resident assistant present

at the scene, “from the time Officer Thompson arrived until the paramedics came in, Officer

Thompson did not set foot in the room to check on the student.” (Doc. 44-2, p. 11). The encounter

was recorded on bodycam footage which no party has submitted to the Court.

       After this encounter the resident assistant contacted Defendant to file a complaint regarding

how Plaintiff had handled the call. After reviewing the bodycam footage, Defendant concluded

Plaintiff “had been grossly negligent and that his conduct warranted termination,” and that

Plaintiffs actions could have resulted in the death of the intoxicated man. (Doc. 44-2, ¶ 17).

Defendant then showed the footage to his supervisor, Dr. Brad Sherriff, who “considered

[Plaintiff’s] actions in the video appalling.” (Doc. 44-4, ¶ 10). Defendant informed Dr. Sherriff

that he recommended terminating Defendant because Defendant violated basic training and

protocol and risked the safety of a campus visitor. Dr. Sherriff informed Defendant that he

supported his decision to terminate Plaintiff for cause.

       On September 1, 2017, Plaintiff was called into a meeting with Defendant and the human

resources director and was terminated for cause. Four days prior to his termination Plaintiff had

complained to Dr. Sherriff about how he was treated by Defendant, and though Dr. Sherriff

informed Defendant of Plaintiff’s grievances, he “did not tell [Defendant] that [Plaintiff] had

complained of discrimination as none of his complaints to me were characterized that way, other

than the purported racist remark, about which [Plaintiff] provided no details” and which seemed

like a less significant concern. (Doc. 44-4, ¶ 7).

       After his termination Plaintiff filed the instant action against the University of Arkansas at

Fort Smith and Defendant in both his official and personal capacity, asserting claims for race and



                                                     3
Case 2:20-cv-02167-PKH Document 50                     Filed 09/21/21 Page 4 of 9 PageID #: 609




age discrimination, hostile work environment, and retaliation in violation of Title VII, 42 U.S.C.

§§ 1981-83, the Due Process Clause of the United States Constitution, the Age Discrimination in

Employment Act (“ADEA”), and the Arkansas Civil Rights Act (“ACRA”). The University of

Arkansas at Fort Smith and Defendant filed a motion to dismiss, which was granted in part and

denied in part. (Doc. 37). The Court dismissed all claims against the University and Defendant in

his official capacity, as well all claims except for the § 1981 claims for race discrimination, hostile

work environment, and retaliation asserted against Defendant in his personal capacity. Defendant

has filed a motion for summary judgment arguing that he had a legitimate, nonpretextual reason

to terminate Plaintiff’s employment because Defendant mishandled the August 24, 2017 call, and

therefore Defendant is entitled to summary judgment.

II.     Legal Standard

        On a motion for summary judgment the burden is on the moving party to show that there

is no genuine dispute of material fact and that he is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56. Once the movant has met his burden, the nonmovant must present specific facts

showing a genuine dispute of material fact exists for trial. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). For there to be a genuine dispute of material fact, the

evidence must be “such that a reasonable jury could return a verdict for the nonmoving party.”

Allison v. Flexway Trucking, Inc., 28 F.3d 64, 66 (8th Cir. 1994) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)). To establish a genuine issue of material fact, the

nonmoving party may not rely on “conclusory statements in his affidavit” but must “point to

evidence in the record sufficient to raise a genuine issue for trial.” Jeseritz v. Potter, 282 F.3d 542,

545-46 (8th Cir. 2002) (quoting Mathews v. Trilogy Comm’ns, Inc., 143 F.3d 1160, 1164 (8th

Cir.1998)); see also Bass v. SBC Commc’ns, Inc., 418 F.3d 870, 872-73 (8th Cir. 2005) (“A



                                                   4
Case 2:20-cv-02167-PKH Document 50                   Filed 09/21/21 Page 5 of 9 PageID #: 610




plaintiff may not merely point to unsupported self-serving allegations, but must substantiate his

allegations with sufficient probative evidence that would permit a finding in his favor.”)

III.   Analysis

       A.      Race Discrimination

       On this motion there is no direct evidence of discrimination and the McDonnell Douglas

framework applies. See Griffith v. City of Des Moines, 387 F.3d 733, 736 (8th Cir. 2004)

(explaining directive evidence in discrimination cases exists when a party shows a causal link

between discriminatory animus and challenged conduct); Browning v. President Riverboat

Casino-Missouri, Inc., 139 F.3d 631, 635 (8th Cir. 1998) (explaining stray discriminatory remarks

by decisionmakers are not direct evidence of discriminatory animus unless they are related to the

decisionmaking process).

       Under the McDonnell Douglas burden-shifting framework, the plaintiff has the burden to

establish a prima facie case of discrimination. Id. “A plaintiff meets this burden ‘by showing that

he or she: (1) is a member of a protected group; (2) was meeting expectations of the employer; (3)

suffered an adverse employment action; and (4) suffered under circumstances permitting an

inference of discrimination.’” Davis v. Jefferson Hosp. Ass’n, 685 F.3d 675, 681 (8th Cir. 2012)

(alterations adopted) (citing Maxfield v. Cintas Corp. No. 2, 427 F.3d 544, 550 (8th Cir. 2005)).

       It is undisputed that Plaintiff is a member of a protected group and suffered an adverse

employment action when he was terminated. However, Plaintiff has not established that he was

meeting the expectations of his employer. Here, Defendant made the decision to terminate

Plaintiff because he mishandled a call in a way which “could have resulted in a death” and the

mishandled call was not Plaintiff’s first occurrence of misconduct. (Doc. 47-4, p. 61).

       “Even if [Plaintiff] were able to show [he] had met [his] employer's legitimate expectations,



                                                 5
Case 2:20-cv-02167-PKH Document 50                   Filed 09/21/21 Page 6 of 9 PageID #: 611




[he] would still have to show that similarly situated employees committed the same conduct but

were treated differently.” Robinson v. Am. Red Cross, 753 F.3d 749, 755 (8th Cir. 2014). “The

test for whether employees are similarly situated ‘is rigorous and requires that the other employees

be similarly situated in all relevant aspects before the plaintiff can introduce evidence comparing

[himself] to the other employees.’” Davis, 685 F.3d at 681 (quoting Fields v. Shelter Mut. Ins.

Co., 520 F.3d 859, 864 (8th Cir. 2008)). Plaintiff has identified no similarly situated employees

in this case. There is no evidence in the record of any other UAFS PD officers who were

disciplined or who had mishandled calls. Because Plaintiff has not provided evidence that he met

his employer’s expectations, nor that similarly situated employees were treated differently, he

cannot establish a prima facie case of race discrimination. Summary judgment will be granted on

this claim.

       B.      Hostile Work Environment

       To establish a claim for hostile work environment, “a plaintiff must show that (1) he or she

is a member of a protected class; (2) he or she is subjected to unwelcome race-based harassment;

(3) the harassment was because of membership in the protected class; and (4) the harassment

affected a term, condition, or privilege of his or her employment.” Singletary v. Mo. Dep't of

Corr., 423 F.3d 886, 892 (8th Cir. 2005). “The workplace must be ‘permeated with discriminatory

intimidation, ridicule, and insult that is sufficiently severe and pervasive.’” Anderson v. Durham

D & M, L.L.C., 606 F.3d 513, 518 (8th Cir. 2010) (quoting id.). Hostile work environment claims

must meet “demanding” standards and courts are to “filter out” those complaints concerning the

“ordinary tribulations of the workplace.” Id. (quoting Al–Zubaidy v. TEK Indus., Inc., 406 F.3d

1030, 1039 (8th Cir. 2005)). “Mere utterance of an epithet which engenders offensive feelings in

an employee does not sufficiently affect the conditions of employment to implicate § 1981.” Id.



                                                 6
Case 2:20-cv-02167-PKH Document 50                    Filed 09/21/21 Page 7 of 9 PageID #: 612




at 519.

          Here, Plaintiff identifies one race-based comment throughout his career with UAFS PD,

when Defendant commented that Plaintiff reminded him of George Jefferson. Though the

comment may have engendered offensive feelings in Plaintiff, one comment is not sufficient to

demonstrate racial harassment that is so severe and pervasive as to affect the Plaintiff’s conditions

of employment under § 1981. Absent additional evidence of discriminatory animus, Plaintiff

cannot show that his other complaints against Defendant were anything more than “ordinary

tribulations of the workplace,” and therefore summary judgment must be granted as to the hostile

work environment claim. Id. at 518.

          C.     Retaliation

          Finally, Plaintiff alleges that Defendant retaliated against him in violation of 42 U.S.C.

§ 1981 because Plaintiff was fired four days after complaining to Defendant’s supervisor about

Defendant’s treatment of Plaintiff. To establish a prima facie case of retaliation, Plaintiff must

show “(1) [he or she] engaged in statutorily protected activity; (2) an adverse employment action

was taken against him or her; and (3) a causal connection exists between the two events.” Gacek

v. Owens & Minor Distrib., Inc., 666 F.3d 1142, 1146 (8th Cir. 2012). “Once a plaintiff

successfully establishes a prima facie case, the burden shifts to the employer to articulate ‘a

legitimate, non-discriminatory reason for its adverse employment action.’” Davis v. KARK-TV,

Inc., 421 F.3d 699, 704 (8th Cir. 2005) (quoting Williams v. Ford Motor Co., 14 F.3d 1305, 1309

(8th Cir. 1994)). “If the employer meets its burden, the presumption of discrimination disappears,

requiring the plaintiff to prove that the proffered justification is merely a pretext for

discrimination.” Id. (quotations omitted).

          Here, the Court need not determine whether Plaintiff has established a prima facie case of



                                                  7
Case 2:20-cv-02167-PKH Document 50                    Filed 09/21/21 Page 8 of 9 PageID #: 613




retaliation. Defendant has provided evidence of a legitimate, non-discriminatory reason for

Plaintiff’s termination: the mishandling of the August 24th call. Plaintiff has provided no evidence

that this proffered justification is pretextual.       Plaintiff argues Defendant offered shifting

explanations for Plaintiff’s termination, the investigation into Plaintiff’s handling of the August

24th call was “shoddy,” (Doc. 44 p. 6) and that the alleged misconduct did not actually cause any

harm, however, none of the arguments supports a finding of pretext. Defendant never wavered in

his position that Plaintiff’s mishandling of the August 24th call was the primary and motivating

reason for Plaintiff’s termination. Although Defendant offered previous incidents to demonstrate

Plaintiff’s record prior to August 24th contained multiple notices to Plaintiff that his performance

must improve, this is merely additional evidence to support the reasonableness of Plaintiff’s

termination and is not sufficient to show a shifting explanation that would support a finding of

pretext.

          As to whether the investigation into the August 24th incident was “shoddy,” the Court does

not sit as a super-personnel department. Torlowei v. Target, 401 F.3d 933, 935 (8th Cir. 2005).

Both Defendant and Defendant’s supervisor reviewed bodycam footage of the incident and

determined the footage confirmed the resident assistant’s narrative of what happened. Defendant

has not cited to evidence of other personnel investigations that would show this investigation was

sufficiently “shoddy” to support a finding of pretext. Plaintiff was offered the right to appeal his

termination if he wished to dispute the conduct of the personnel investigation itself. Finally, the

fact that no permanent harm came to the intoxicated man that night is immaterial to Plaintiff’s

case. 1
     0F




          1
         This same analysis would apply if Plaintiff could establish a prima facie case of
discrimination. Because Plaintiff cannot show Defendant’s proffered reason for Plaintiff’s
termination was pretext, Plaintiff’s discrimination claim would fail.
                                                  8
Case 2:20-cv-02167-PKH Document 50                  Filed 09/21/21 Page 9 of 9 PageID #: 614




       Even if any of the above evidence could support a finding of pretext, Plaintiff has presented

no evidence on which a jury could base a finding that Defendant’s actual reason was

discriminatory. Summary judgment will be granted on the retaliation claim.

IV.    Conclusion

       IT IS THERFORE ORDERED that Defendant’s motion (Doc. 44) for summary judgment

is GRANTED.      Plaintiff’s claims are dismissed with prejudice.       Judgment will be entered

separately.

       IT IS SO ORDERED this 21st day of September, 2021.


                                                             /s/P. K. Holmes, ΙΙΙ
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                9
